DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/11/2021, with respect to the 35 U.S.C. 103 rejections over Kwak (KR 2016-0112149), Nakanishi (JP H06-017163) and Nakanishi in view of Dong (CN 106222566) have been fully considered and are persuasive in view of the amendments to the claims. The rejections have been withdrawn.
Applicant's arguments filed 2/11/2021, with respect to the 35 U.S.C. 103 rejections over Inaba (JP H05-331572) and Inaba in view of Dong have been fully considered but they are not persuasive. Applicant first argues that Inaba fails to teach an alloy consisting of iron and copper because Inaba includes impurities such as oxygen. This argument is not persuasive. First, the disclosed range of 50 ppm of oxygen content or less includes 0 ppm oxygen. Second, the use of ‘consisting of’ in the claim preamble excludes any elements not specified in the claim. However, it does not exclude materials such as impurities ordinarily associated with the claimed alloy. See MPEP 2111.03 II. Applicant’s own specification explicitly recognizes impurities such as oxygen and carbon are present in the iron-copper alloy (see Spec., ¶ 28). Accordingly, the fact that the iron-copper alloy of Inaba includes ordinarily recognized impurities does not serve as a basis to overcome the prior art rejection for obviousness.
Applicant also argues Inaba teaches it is preferable to promote crystal grain refinement by adding other elements such as Ga, Ge, In, Mg and Sb to the alloy. This argument is not persuasive. Inaba does not teach these elements are required, only that they are preferable or desirable. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.
Applicant finally argues that Inaba does not disclose the claimed properties. Applicant presents no objective evidence to rebut the presumption of inherency with respect to the claimed properties. Accordingly, the rejections over Inaba are maintained.
Election/Restrictions
Newly submitted claims 16-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 16-17, drawn to a method of making a Fe-Cu alloy.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a Fe-Cu alloy having the composition of 82.5%-95% Fe and 5%-17.5% Cu (by atom) and the claimed properties, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Inaba et al. (JP H05-331572). Inaba discloses a copper-iron alloy containing 5%-95% wt Fe with balance Cu (¶ 5) (5.7%-95.6% at). This composition overlaps with the claimed composition. Furthermore, since the composition of Inaba is similar to that claimed, one of ordinary skill in the art would expect it to have similar properties as those claimed. Accordingly, the shared technical feature of Groups I and II does not make a contribution over Inaba and there is a lack of unity of invention a posteriori. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-17 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 15 objected to because of the following informalities: It is a substantial duplicate of claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein iron and copper are dissolved to form an iron-copper molten alloy”. It is thus unclear whether claim 11 is directed to a solid alloy or a molten alloy. For purposes of examination, it is presumed that this limitation constitutes a product by process limitation and does not require the claimed alloy to be a molten alloy. Dependent claims 12-15 are indefinite by virtue of dependence from claim 11.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP H05-331572).
Regarding claim 11, Inaba discloses a copper-iron alloy containing 5%-95% wt Fe with balance Cu (¶ 5) (5.7%-95.6% at). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Inaba also teaches the copper-
Inaba does not teach that other elements are necessarily present except for inevitable impurities (see ¶ 8). The use of ‘consisting of’ in the claim preamble excludes any elements not specified in the claim. However, it does not exclude materials such as impurities ordinarily associated with the claimed alloy. See MPEP 2111.03 II. Applicant’s specification explicitly recognizes impurities such as oxygen and carbon are present in the iron-copper alloy (see Spec., ¶ 28). Therefore, the alloy disclosed in Inaba is considered to render obvious the claimed alloy even if it discloses the presence of impurities.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP H05-331572), as applied to claim 11, further in view of Dong et al. (CN 106222566).
Regarding claims 12-15, the limitations of claim 11 have been addressed above. Inaba does not expressly teach particles having the claimed alloy. Dong teaches an iron-copper alloy powder having a size of 325 mesh (equivalent to maximum size of 44 microns) (¶ 24). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the alloy of Inaba into alloy particles having a size of 325 mesh, as taught by Dong, in order to obtain a powder suitable for making sintered articles (¶ 4, 15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOBEI WANG/Primary Examiner, Art Unit 1784